UNDER REVIEW. This document and the underlying issues are under review by the U.S.
Department of Education and the U.S. Department of Justice (as of July 30, 2021).
Please note that this notation does not have the effect of rescinding this document or
reinstating prior guidance.

UNITED STATES DEPARTMENT OF EDUCATION

THE ASSISTANT SECRETARY

OFFICE FOR CIVIL RIGHTS

U.S. Department of Education
Office for Civil Rights
Notice of Language Assistance
Notice of Language Assistance: If you have difficulty understanding English, you may, free of
charge, request language assistance services for this Department information by calling 1-800-USALEARN
(1-800-872-5327) (TTY: 1-800-877-8339), or email us at: Ed.Language.Assistance@ed.gov.
Aviso a personas con dominio limitado del idioma inglés: Si usted tiene alguna dificultad en
entender el idioma inglés, puede, sin costo alguno, solicitar asistencia lingüística con respecto a
esta información llamando al 1-800-USA-LEARN (1-800-872-5327) (TTY: 1-800-877-8339), o envíe
un mensaje de correo electrónico a: Ed.Language.Assistance@ed.gov.
給英語能力有限人士的通知: 如果您不懂英語， 或者使用英语有困难，您可以要求獲得向大眾提供的
語言協助服務，幫助您理解教育部資訊。這些語言協助服務均可免費提供。如果您需要有關口譯或筆
譯服務的詳細資訊，請致電 1-800-USA-LEARN (1-800-872-5327) (聽語障人士專線：
1-800-877-8339),或電郵: Ed.Language.Assistance@ed.gov.
Thông báo dành cho những người có khả năng Anh ngữ hạn chế: Nếu quý vị gặp khó khăn
trong việc hiểu Anh ngữ thì quý vị có thể yêu cầu các dịch vụ hỗ trợ ngôn ngữ cho các tin tức của
Bộ dành cho công chúng. Các dịch vụ hỗ trợ ngôn ngữ này đều miễn phí. Nếu quý vị muốn biết
thêm chi tiết về các dịch vụ phiên dịch hay thông dịch, xin vui lòng gọi số 1-800-USA-LEARN (1-800872-5327) (TTY: 1-800-877-8339), hoặc email: Ed.Language.Assistance@ed.gov.
영어 미숙자를 위한 공고: 영어를 이해하는 데 어려움이 있으신 경우, 교육부 정보 센터에 일반인
대상 언어 지원 서비스를 요청하실 수 있습니다. 이러한 언어 지원 서비스는 무료로 제공됩니다.
통역이나 번역 서비스에 대해 자세한 정보가 필요하신 경우, 전화번호 1-800-USA-LEARN (1-800872-5327) 또는 청각 장애인용 전화번호 1-800-877-8339 또는 이메일주소
Ed.Language.Assistance@ed.gov 으로 연락하시기 바랍니다.
Paunawa sa mga Taong Limitado ang Kaalaman sa English: Kung nahihirapan kayong
makaintindi ng English, maaari kayong humingi ng tulong ukol dito sa inpormasyon ng Kagawaran
mula sa nagbibigay ng serbisyo na pagtulong kaugnay ng wika. Ang serbisyo na pagtulong kaugnay
ng wika ay libre. Kung kailangan ninyo ng dagdag na impormasyon tungkol sa mga serbisyo
kaugnay ng pagpapaliwanag o pagsasalin, mangyari lamang tumawag sa 1-800-USA-LEARN (1800-872-5327) (TTY: 1-800-877-8339), o mag-email sa: Ed.Language.Assistance@ed.gov.
Уведомление для лиц с ограниченным знанием английского языка: Если вы
испытываете трудности в понимании английского языка, вы можете попросить, чтобы вам
предоставили перевод информации, которую Министерство Образования доводит до
всеобщего сведения. Этот перевод предоставляется бесплатно. Если вы хотите получить
более подробную информацию об услугах устного и письменного перевода, звоните по
телефону 1-800-USA-LEARN (1-800-872-5327) (служба для слабослышащих: 1-800-877-8339),
или отправьте сообщение по адресу: Ed.Language.Assistance@ed.gov.
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-1100
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

UNDER REVIEW. This document and the underlying issues are under review by the U.S.
Department of Education and the U.S. Department of Justice (as of July 30, 2021).
Please note that this notation does not have the effect of rescinding this document or
reinstating prior guidance.

U.S. Department of Justice

U.S. Department of Education

Civil Rights Division

Office for Civil Rights

December 21, 2018
Dear Colleague:

The purpose of this letter is to inform you that the Department of Justice and the
Department of Education are withdrawing the statements of policy and guidance
reflected in the following documents:
•
•

Dear Colleague Letter on Nondiscriminatory Administration of School
Discipline dated January 8, 2014; and

Overview of the Supportive School Discipline Initiative dated January 8,
2014.

Additionally, the Department of Education is withdrawing the following related
documents:
•
•
•
•

Guiding Principles: A Resource Guide for Improving School Climate and
Discipline, dated January 8, 2014;
Appendix 1: U.S. Department of Education Directory of Federal School
Climate and Discipline Resources, dated January 8, 2014;

Appendix 2: Compendium of School Discipline Laws and Regulations for
the 50 States, Washington D.C., and Puerto Rico, dated January 8, 2014; and
School Discipline Guidance Package FAQs, dated January 8, 2014.

The Dear Colleague Letter on Nondiscriminatory Administration of Discipline
(“Guidance”) discussed the legal framework that the Departments employ to analyze
complaints of discrimination under Title IV of the Civil Rights Act of 1964 (Title IV),
42 U.S.C. §§ 2000c et seq., and Title VI of the Civil Rights Act of 1964 (Title VI), 42
U.S.C. §§ 2000d et seq., and its implementing regulations, 34 C.F.R. Part 100. Title IV
authorizes the Attorney General in certain circumstances to institute a lawsuit
against public school boards, colleges, and universities upon receiving a complaint
Page 1 — Dear Colleage Letter

[OCR-000113]

UNDER REVIEW. This document and the underlying issues are under review by the U.S.
Department of Education and the U.S. Department of Justice (as of July 30, 2021).
Please note that this notation does not have the effect of rescinding this document or
reinstating prior guidance.

of discrimination. Title VI prohibits discrimination based on race, color, or national
origin by recipients of Federal financial assistance. The Guidance presented and
analyzed, under Titles IV and VI, a number of factual scenarios involving the
application of school discipline, and indicated what conclusions the Departments
might reach in each scenario.

On March 12, 2018, President Trump announced the formation of a Federal
Commission on School Safety. President Trump directed the Commission to study
and make recommendations regarding several issues, including whether the
Guidance and associated documents should be rescinded. On December 18, 2018,
the Commission recommended that the Departments rescind the Guidance and
associated documents.
States and local school districts play the primary role in establishing educational
policy, including how to handle specific instances of student misconduct and
discipline, and in ensuring that classroom teachers have the support they need to
implement appropriate discipline policies. States and local school districts must
also comply with the antidiscrimination protections contained in federal law,
including Title VI. The Departments have concluded that the Guidance and
associated documents advance policy preferences and positions not required or
contemplated by Title IV or Title VI.

Accordingly, the Department of Education and the Department of Justice have
decided to withdraw and rescind the Guidance and associated documents. The
Departments are firmly committed to vigorously enforcing civil rights protections
on behalf of all students. The robust protections against race, color, and national
origin discrimination guaranteed by the Constitution, Title IV, and Title VI remain
unchanged, and continue to be vital for educational institutions in the United States.

This letter does not add requirements to applicable law and is not intended to, and
does not, create any rights, substantive or procedural, enforceable at law by any
party in any matter civil or criminal. If you have questions or are interested in
commenting on this letter, please contact the Department of Education at
ocr@ed.gov or 800-421-3481 (TDD: 800-877-8339); or the Department of Justice at
education@usdoj.gov or 877-292-3804 (TTY: 800-514-0383).
Sincerely,

/s/
Kenneth L. Marcus
Assistant Secretary for Civil Rights
U.S. Department of Education
Page 2 — Dear Colleage Letter

/s/
Eric S. Dreiband
Assistant Attorney General
U.S. Department of Justice

